Citation Nr: 0634788	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran appellant served on active duty from January 1966 
to January 1969.  The case has been appealed to the Board of 
Veterans' Appeals (Board) from an August 2003 decision by the 
Houston VA Regional Office (RO).  The veteran testified at a 
Board hearing at San Antonio, Texas (i.e., travel Board 
hearing) in February 2006.  The claims file includes a 
transcript of the hearing.  


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is first shown more 
than one year after service and is not medically related to 
service.

2.  Tinnitus is now shown to have been present during service 
and has not been medically linked to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran contends that he developed hearing 
loss and tinnitus as a result of his service in Vietnam.  He 
relates the disabilities to an incident in July 1967 when he 
has testified that he was hit on the right ear and later 
found to have a perforated ear drum.  The veteran has also 
related the disabilities to aircraft noises when he was 
stationed next to an airfield.  

Procedural matters

Before reaching the merits of the appeal, the Board must 
ensure that VA has met its procedural responsibilities in the 
development of the claim.  As amended by the Veterans Claims 
Assistance Act of 2000, VA has both a duty to notify the 
claimant of evidence necessary to substantiate the claim, and 
a duty to assist the claimant in obtaining evidence needed to 
substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A.  Under 
the duty to notify, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  VA also must (4) request that a 
claimant provide any evidence in the claimant's possess that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

The RO provided the veteran with a VCAA notification letter 
in March 2003 following his application and prior to making a 
decision on his case.  The RO informed the veteran that the 
RO needed a recent medical report showing findings, diagnosis 
and treatment for hearing loss, and that he should submit any 
medical reports he had in his possession.  The RO noted that 
even though the veteran had stated on his application that he 
had not received any treatment for hearing loss after 
service, he should review his records to make certain nothing 
was overlooked.  The RO explained that it would obtain 
records related to VA treatment, if he provided the dates and 
places, and that the RO had requested his service medical 
records, but that he should submit any such records in his 
possession to the RO.  

The Board is satisfied that the foregoing VCAA notice to the 
veteran satisfied the VCAA notice requirements.  Although the 
veteran did not claim tinnitus on his compensation 
application, the affirmative report of tinnitus on the VA 
compensation examination in May 2003 apparently prompted the 
RO to include this related disability in its August 2003 
rating decision.  In view of the close relationship between 
hearing loss and tinnitus, the Board concludes that the 
veteran was not prejudiced by lack of specific VCAA notice as 
to tinnitus since the disability so closely parallels the 
procedural information that was provided by the RO for 
hearing loss, especially since the veteran had not claimed 
tinnitus as a disability on his compensation application and 
was informed of the need for a favorable medical opinion in 
the statement of the case.  

Additionally, the VCAA notice requirements apply to all 
elements of a service connection claim.  In such a claim, the 
law requires VA to provide a claimant, in part, with notice 
of what information is necessary to substantiate not only 
veteran status, the existence of a disability and a 
connection between the veteran's service and the disability, 
but the degree of disability and the effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In view of the Board's unfavorable decision as to the service 
connection claims, however, any lack of information as to the 
compensation evaluation process and effective date of an 
award for the disabilities at issue is moot.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining relevant evidence necessary to 
substantiate a claim for benefits.  38 U.S.C.A. § 5103A(a), 
(b), including reasonable efforts to obtain relevant records 
so long as the claimant adequately identifies those records 
for VA and authorizes VA to obtain them.  38 U.S.C.A. 
§ 5103A(b)(1).  In this case, the RO obtained the veteran's 
service medical records, as explained in the March 2003 VCAA 
letter.  The RO also arranged for the veteran to be examined 
by VA in Mary 2003 in connection with his claim.  The RO also 
ensured that medical opinions were obtained as to the 
likelihood that the claimed disabilities were related to 
service.  

As to assistance in obtaining other medical records, the 
veteran recalled at his travel Board hearing that he thought 
that he had been tested twice for employment purposes in 
Corpus Christi after service, in 1978 and 1982, and his 
family doctor had told him in the mid 1980's that the veteran 
was losing his hearing and should stay away from a lot of 
noise.  The veteran said he did not know whether any of those 
records might be available and did not respond to the RO's 
March 2003 request for additional evidence.  Essentially, it 
appears that the veteran has not had sufficient information 
as to the dates and sources of such medical evaluation or 
treatment for VA to assist him in requesting any records.  He 
testified that the family doctor had moved and the veteran 
had not seen him.  Taking all these factors into 
consideration, the Board concludes that VA has fulfilled its 
duty to assist the veteran in the development of his claim, 
and that further initiatives to obtain additional records are 
not indicated.  

The merits of the claim

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, to prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
link between the current disability and the inservice disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Generally, lay persons without medical training are 
not qualified to provide a medical opinion on matters 
requiring medical knowledge, such as to the cause of a 
particular disability.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998).  

Service connection may also be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Although 
not contended in this case, since sensorineural hearing loss 
is considered a chronic disease, service connection may be 
granted presumptively if such hearing loss is present to a 
degree of 10 percent within the first year after termination 
of service, even though there is no evidence of hearing loss 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the same 
frequencies are 26 decibels or greater.  38 C.F.R. § 3.385 
(2005).  

The medical evidence shows that the veteran meets the first 
requirement for service connection for both a hearing loss 
disability and tinnitus.  The VA audiology examination he was 
afforded in May 2003 showed that he had mild to moderately 
severe sensorineural hearing loss from 3000 to 4000 hertz in 
each ear.  The right/left pure tone thresholds at 3000 and 
4000 hertz, respectively, were 30/45 and 65/60.  Constant, 
bilateral tinnitus was also reported.  Thus, the record 
presents medical evidence of a current disability as to both 
hearing loss and tinnitus.  

The record, however, does not establish that hearing loss or 
tinnitus was present in service or that the current 
disabilities are medically linked to service.  These are the 
other necessary elements for a successful claim.  The service 
medical records confirm, at least by history at separation, 
that the veteran had some ear trouble and a perforated 
eardrum in 1967 in Vietnam, as he has recalled.  The veteran 
was seen for trouble hearing in his right ear in December 
1966, treated with Tetracycline and discharged from the 
clinic about a week later with notation that the difficulty 
had resolved.  He was also seen in February 1967 for 
complaints of pain in the right ear attributed to cerumen 
without reference to any hearing impairment.  Significantly, 
however, on the audiology examination for separation in 
December 1968, with the exception of a 10-decibel hearing 
threshold at 500 hertz for the right ear, all other 
thresholds, bilaterally, were 0 decibels.  The whispered 
voice testing was normal and the veteran's physical profile 
for hearing was normal.  The veteran said he had not had 
hearing loss, and the service medical records are silent as 
to any complaints of tinnitus or ringing in the ears.  

As to medical evidence of linkage between the current hearing 
loss disability or tinnitus and service, the chief of the 
audiology and speech pathology unit that conducted the VA 
audiology testing in May 2003 subsequently provided an 
opinion from review of the veteran's claims folder, including 
the service separation examination, that the veteran's 
hearing loss was unrelated to service because his hearing at 
separation was within normal limits in both ears.  As to a 
perforated eardrum in service, the examiner said it was 
unrelated to the current hearing loss because a conductive 
component would be expected in the case of a perforated 
eardrum rather than hearing loss that was sensorineural in 
nature.  The examiner added that there was no evidence of a 
current ear disease.

In regard to tinnitus and a possible relation to acoustic 
trauma in service, the VA examiner further reported in 
February 2005 after review of the veteran's records that 
there was no evidence of treatment for tinnitus in service 
and the normal hearing on the veteran's separation physical 
examination did not support the diagnosis of tinnitus.  He 
reported that it was his opinion that tinnitus was not 
related to acoustic trauma in service.  Thus, the case-
specific medical evidence, both from service and with respect 
to linkage to service, does not support the claim for service 
connection for hearing loss or tinnitus.  

At his travel Board hearing, the veteran submitted a United 
States Army report from October 1993 outlining a hearing 
conservation program with a listing of military and civilian 
occupations involving routine exposures to hazardous noise.  
The veteran's representative directed attention to the 
veteran's military occupational specialty, 16H (ADA 
Operations and Intelligence Assistant), as a position whose 
duties would involve exposure to hazardous noise.  The 
veteran also submitted portions of a chapter on noise and 
noise-induced hearing loss in the military, attributed to a 
recent report from the National Institute of Medicine.  The 
veteran's representative said that the report substantiates 
the fact that noise could cause hearing loss and that hearing 
protection was inadequate at the time the veteran served in 
the military.  

The generally applicable standard for establishing the value 
of medical studies or treatise evidence is that such evidence 
must not simply provide speculative generic statements not 
relevant to the veteran's claim.  See Roberts v. West, 13 
Vet. App. 185, 188-89 (1999) and Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Instead, standing alone, the evidence 
must discuss generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  

The materials submitted on the veteran's behalf in this case 
lack the requisite degree of certainty contemplated by Wallin 
and Sacks.  Although it may readily be conceded for 
discussion purposes that noise-induced hearing loss may be 
attributable to at least certain duties and exposure in the 
military services, including those duties performed by the 
veteran in service, as the National Institute of Medicine 
summarizes (at p. 86), there are no data that permit a 
comprehensive review of noise induced hearing loss 
experienced by military personnel since World War II.  The 
authors noted (at p. 85) that no specific metric has been 
developed to establish unequivocal evidence for the presence 
of noise-induced hearing loss.  

By contrast, the VA audiologist who examined the veteran and 
reviewed the records in his file concluded that the veteran's 
bilateral sensorineural hearing loss was unrelated to 
service, either as a result of a perforated ear drum or 
acoustic trauma, citing the normal hearing at separation.  
This is the most persuasive evidence, since the written 
materials submitted at the travel Board hearing do not 
explain, for instance, how noise-induced hearing loss could 
be absent on testing more than a year after exposure and then 
emerge as sensorineural hearing loss later in life.  The 
materials do not discuss the effects of other trauma, such as 
a perforated ear drum, on hearing loss or tinnitus.  The VA 
opinions directly address these matters, but unfortunately do 
not support the claim.  

Based on all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss and tinnitus.  
Consequently, the appeal must be denied.  The benefit-of-the-
doubt rule does not apply where a preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002).  The veteran, however, is free to apply to reopen his 
claim at any time with new and material evidence, especially 
any medical evidence that would link the claimed disabilities 
to service given the factual evidence in this case.  










ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


